DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	In regard to claims 1-18, the prior art does not disclose an image sensor with the combination of limitations specified in the claimed invention, specifically the limitations of:
		a signal processing circuitry configured to generate Bayer pattern color information by binning signals of the first and fourth pixels of the first to fourth pixel blocks, to generate Bayer pattern illuminance information by binning signals of the second and third pixels of the first to fourth pixel blocks, and to generate a color image by merging the Bayer pattern color information and the Bayer pattern illuminance information, as stated in claims 1 and 12.
In regard to claims 19-20, the prior art does not disclose an image sensor with the combination of limitations specified in the claimed invention, specifically the limitations of:
a signal processing circuitry configured to generate Bayer pattern color information by binning signals of the first and fourth pixels of the first to fourth pixel blocks, and to generate Bayer pattern illuminance information by binning signals of the second and third pixels of the first to fourth pixel blocks, wherein the first and fourth pixel blocks are arranged in a first diagonal direction, the second and third pixel blocks are arranged in a second diagonal direction, the first and fourth pixels are arranged in one of the first diagonal direction and the second diagonal direction, and the second and third pixels are arranged in the other of the first diagonal direction and the second diagonal direction, as stated in claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0306472, discloses an imaging device with a Bayer pattern that has a binning mode; however, the prior does not disclose a signal processing circuitry configured to generate Bayer pattern color information by binning signals of the first and fourth pixels of the first to fourth pixel blocks, to generate Bayer pattern illuminance information by binning signals of the second and third pixels of the first to fourth pixel blocks, and to generate a color image by merging the Bayer pattern color information and the Bayer pattern illuminance information.  US 2019/0020865, discloses an imaging device with binning by averaging luminance values; however, the prior does not disclose a signal processing circuitry configured to generate Bayer pattern color information by binning signals of the first and fourth pixels of the first to fourth pixel blocks, to generate Bayer pattern illuminance information by binning signals of the second and third pixels of the first to fourth pixel blocks, and to generate a color image by merging the Bayer pattern color information and the Bayer pattern illuminance information.  US 2014/0049670, discloses an imaging device with a Bayer pattern with four types of pixels; however, the prior does not disclose a signal processing circuitry configured to generate Bayer pattern color information by binning signals of the first and fourth pixels of the first to fourth pixel blocks, to generate Bayer pattern illuminance information by binning signals of the second and third pixels of the first to fourth pixel blocks, and to generate a color image by merging the Bayer pattern color information and the Bayer pattern illuminance information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs